KOGAN, Justice,
dissenting.
The statute plainly says that a person does not violate the law by carrying a weapon in a vehicle if “the firearm or other weapon is securely encased or is otherwise not readily accessible for immediate use.” § 790.25(5), Fla.Stat. (1991). Moreover, the statute is to be construed in favor of the “lawful use, ownership, and possession of firearms and other weapons.” Id. I see little relevant difference between a gun that is “securely encased” and one that has been fully emptied of ammunition. Indeed, an encased weapon in most circumstances will be more readily accessible than one that still must be loaded: Weapons cases typically can be opened in a single motion, whereas the loading of ammunition can take considerably longer. In light of the statutory language about “encased” weapons, I cannot say that the legislature intended the result reached by the majority here.